 

[image_002.jpg] 

 

Exhibit 10.5

 

NOVAVAX, INC.

 

Incentive Stock Option Agreement

 

 

1. Grant of Option. Novavax, Inc., a Delaware corporation (“Company”), hereby
grants to [•] (“Optionee”), as of [•] (“Date of Grant”), an option, pursuant to
the Company’s 2005 Stock Incentive Plan (“Plan”), to purchase an aggregate of
[•] shares of Common Stock (“Shares”) of the Company at a price of $[•] per
share, purchasable as set forth in, and subject to the terms and conditions of
this Stock Option Agreement and the Plan. Except where the context otherwise
requires, the term “Company” shall include the parent and all present and future
subsidiaries of the Company as defined in Sections 424(e) and 424(f) of the
Internal Revenue Code of 1986, as amended and replaced from time to time
(“Code”); (provided, however, that status as a “parent” or “subsidiary”
corporation depends on satisfaction of the criteria in Sections 424(e) and (f)
as of the date on which such determination is being made, and does not
necessarily continue to exist merely because it did so as of the date of grant
of the option). Any words or terms that begin with capitalized letters shall be
defined terms and shall have the meaning set forth in the Plan (if such word or
term is not otherwise defined in this Agreement).

 

2. Status of Stock Option. This option is not intended to qualify as an
incentive stock option under Section 422 of the Code, unless otherwise specified
by the Company’s Board of Directors or its designee at the time of grant of the
option, as outlined in Section 12 (e).

 

3. Exercise of Option and Provisions for Termination.

 

(a) Vesting Schedule. Except as otherwise provided in this Agreement, this
option may be exercised prior to the tenth anniversary of the Date of Grant
(hereinafter the “Expiration Date”) in installments as to not more than that
percentage of the Shares set forth in the table below during the respective
installment periods set forth in the table below.

 

Exercise Period

Percentage of Shares as to which Option is Exercisable     Prior to [•] [•]%    
On or after [•]   but prior to [•] [•]%     On or after [•]   but prior to [•]
[•]%     On or after [•]   but prior to [•] [•]%     On or after [•] [•]%

 



 

 

 

The right of exercise shall be cumulative so that if the option is not exercised
to the maximum extent permissible during any exercisable period, it shall be
exercisable, in whole or in part, with respect to all Shares not so purchased at
any time prior to the Expiration Date or the earlier termination of this option.
This option may not be exercised at any time on or after the Expiration Date.

 

(b) Exercise Procedure. Subject to the conditions set forth in this Agreement,
this option shall be exercised by the Optionee’s delivery of written notice of
exercise to the Treasurer of the Company, specifying the number of Shares to be
purchased and the purchase price to be paid therefore and accompanied by payment
in full in accordance with Section 4. Such exercise shall be effective upon
receipt by the Treasurer of the Company of such written notice together with the
required payment. The Optionee may purchase less than the number of Shares
covered hereby, provided that no partial exercise of this option may be for any
fractional Share or for fewer than ten whole Shares.

 

(c) Exercise Period Upon Termination of Service. Subject to Section 10, if the
Optionee ceases to provide all services to the Company (whether as an employee,
director or consultant), for any reason, then, except as provided in subsections
(d) and (e) below, the right to exercise this option shall terminate three
months after such cessation of service (but in no event after the Expiration
Date and the Company retains the right to terminate or cancel the option earlier
if permitted by Section 12 of the Plan), provided that this option shall be
exercisable only with respect to the number of Shares as to which the option was
vested and exercisable under Section 3(a) above on the date the Optionee ceases
to provide services. The option shall not vest or become exercisable with
respect to any additional shares after the Optionee ceases to provide services
to the Company. Notwithstanding the foregoing, if the Optionee, prior to the
Expiration Date, materially violates the non-competition, non-solicitation or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Optionee and the Company,
the right to exercise this option shall terminate immediately upon such
violation.

 

(d) Exercise Period Upon Death or Disability. If the Optionee dies or terminates
service with the Company because of the Optionee’s disability (within the
meaning of Section 22(e)(3) of the Code) prior to the Expiration Date and while
he or she is providing services to the Company, or if the Optionee dies within
three months after the Optionee has terminated the provision of services to the
Company (other than as the result of a discharge for “cause” as specified in
paragraph (e) below), this option shall be exercisable, within the period of one
year following the date of death or termination of service because of disability
of the Optionee (but in no event after the Expiration Date and the Company
retains the right to terminate or cancel the option earlier if permitted by
Section 12 of the Plan), by the Optionee or by the person to whom this option is
transferred by will or the laws of descent and distribution, provided that this
option shall be exercisable only with respect to the number of Shares as to
which the option was vested and exercisable under Section 3(a) above on the date
the Optionee dies or terminates services due to disability (with no further
vesting occurring thereafter). Except as otherwise indicated by the context, the
term “Optionee,” as used in this option, shall be deemed to include the estate
of the Optionee or any person who acquires the right to exercise this option by
bequest or inheritance or otherwise by reason of the death of the Optionee.

 



1.

 

 

(e) Discharge for Cause. If the Optionee, prior to the Expiration Date, is
discharged from employment or from the provision of any further services to the
Company for “cause” (as defined below), the right to exercise this option shall
terminate immediately upon such cessation of the Optionee’s services. “Cause”
shall mean willful misconduct in connection with the Optionee’s employment or
service on behalf of the Company, or the willful failure of the Optionee to
perform his or her responsibilities in the best interests of the Company
(including, without limitation, breach, whether willful or not, by the Optionee
of any provision of any employment or services agreement, nondisclosure,
non-competition, non-solicitation or other similar agreement between the
Optionee and the Company), as determined by the Company, which determination is
conclusive. The Optionee shall be considered to have been discharged “for cause”
if the Company determines, within 30 days after the Optionee’s termination for
any other purported reason, that discharge for cause was warranted (and the
Company may rescind any exercise of the option in those circumstances).

 

4. Payment of Purchase Price.

 

(a) Method of Payment. Payment of the purchase price for Shares purchased upon
exercise of this option shall be made (i) by delivery to the Company of cash or
a check to the order of the Company in an amount equal to the purchase price of
such Shares, (ii) subject to the consent of the Company, by delivery to the
Company of shares of Common Stock of the Company then owned by the Optionee
having a fair market value equal in amount to the purchase price of such Shares,
(iii) by any other means which the Board of Directors determines is consistent
with the purpose of the Plan and with applicable laws and regulations
(including, without limitation, the provisions of Rule 16b-3 under the
Securities Exchange Act of 1934 and Regulation T promulgated by the Federal
Reserve Board if then applicable), or (iv) subject to the consent of the
Company, by any combination of such methods of payment. In the event that the
Company consents to the Optionee’s use of already-acquired shares of the
Company’s Common Stock to pay the exercise price, the Company may further
require that such shares have been owned or held by the Optionee for a
sufficient period to avoid a change to earnings for financial accounting
purposes.

 

(b) Valuation of Shares or Other Non-Cash Consideration Tendered in Payment of
Purchase Price. For the purposes hereof, the fair market value of any share of
the Company’s Common Stock or other non-cash consideration which may be
delivered to the Company in exercise of this option shall be determined in good
faith by the Board of Directors of the Company.

 

(c) Delivery of Shares Tendered in Payment of Purchase Price. If the Optionee
exercises the option by delivery of shares of Common Stock of the Company, the
certificates representing the shares of Common Stock of the Company to be
delivered shall be duly executed in blank by the Optionee or shall be
accompanied by a stock power duly executed in blank suitable for purposes of
transferring such shares to the Company. Fractional shares of Common Stock of
the Company will not be accepted in payment of the purchase price of Shares
acquired upon exercise of this option.

 



2.

 

 

5. Delivery of Shares; Compliance With Securities Laws, Etc.

 

(a) General. The Company shall, upon payment of the option price for the number
of Shares purchased and paid for, make prompt delivery of such Shares to the
Optionee, provided that if any law or regulation requires the Company to take
any action with respect to such Shares before the issuance thereof, then the
date of delivery of such Shares shall be extended for the period necessary to
complete such action.

 

(b) Listing, Qualification, Etc. This option shall be subject to the requirement
that if, at any time, counsel to the Company shall determine that the listing,
registration or qualification of the Shares subject hereto upon any securities
exchange or under any state or federal law, or the consent or approval of any
other condition is necessary as a condition of, or in connection with, the
issuance or purchase of shares hereunder, this option may not be exercised, in
whole or in part, unless such listing, registration, qualification, consent or
approval, disclosure or satisfaction of such other condition shall have been
affected or obtained on terms acceptable to the Board of Directors. Nothing
herein shall be deemed to require the Company to apply for, effect or obtain
such listing, registration, qualification, or disclosure, or to satisfy such
other condition.

 

6. Nontransferability of Option. Except as provided in paragraph (d) of
Section 3, this option is personal and no rights granted hereunder may be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) nor shall any such rights be subject to execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this option or of such rights contrary to
the provisions hereof, or upon the levy of any attachment or similar process
upon this option or such rights, this option and such rights shall, at the
election of the Company, become null and void.

 

7. No Special Service Rights. Nothing contained in the Plan or this option shall
be construed or deemed by any person under any circumstances to bind the Company
to continue the employment or service of the Optionee for the period within
which this option may be exercised.

 

8. Rights as a Stockholder. The Optionee shall have no rights as a stockholder
with respect to any Shares which may be purchased by exercise of this option
(including, without limitation, any rights to receive dividends or non-cash
distributions with respect to such Shares) unless and until a certificate
representing such Shares is duly issued and delivered to the Optionee. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such stock certificate was issued.

 

9. Adjustment Provisions.

 

(a) General. If (i) the outstanding shares of Common Stock are (A) exchanged for
a different number or kind of shares or other securities of the Company, or
(B) increased or decreased as a result of any recapitalization,
reclassification, stock dividend, stock split or reverse stock split, or
(ii) additional shares or new or different shares or other securities of the
Company or other non-cash assets are distributed with respect to such shares of
Common Stock or other securities, the Optionee shall, with respect to this
option or any unexercised portion hereof, be entitled to the rights and
benefits, and be subject to the limitations, set forth in Section 11(a) of the
Plan.

 



3.

 

 

(b) Board Authority to Make Adjustments. Any adjustments under this Section 9
will be made by the Board of Directors, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive. No fractional shares will be issued pursuant to this option on
account of any such adjustments.

 

(c) Limits on Adjustments. No adjustment shall be made under this Section 9
which would, within the meaning of any applicable provision of the Code,
constitute a modification, extension or renewal of this option or a grant of
additional benefits to the Optionee.

 

10. Mergers, Consolidation, Distributions, Liquidations, Etc.

 

(a) In the event of a Corporate Transaction or a Change in the Incumbent Board
(as such terms are defined in Section 12 of the Plan) prior to the Expiration
Date or termination of this option, the Optionee shall, with respect to this
option or any unexercised portion hereof, be entitled to the rights and
benefits, and be subject to the limitations, set forth in Section 12 of the
Plan.

 

(b) Notwithstanding anything in this Agreement to the contrary, in the event of
“Service Termination Event” (as defined in Subsection (c), below) during the
period of «COC» after the effective date of a Change in Control (as defined in
Subsection (c), below) or before the effective date of a Change in Control, but
after the first date on which the Board and/or senior management of the Company
has entered into formal negotiations with a potential acquiror that results in
the consummation of a Change in Control (provided, however, that in no event
shall a termination of employment occurring more than one (1) year before the
effective date of a Change in Control be deemed to be a Service Termination
Event), then any unvested portion of the option that has not previously expired
or been terminated shall become immediately vested and exercisable on the date
of such Service Termination Event (or, in the case of a Service Termination
Event that precedes a Change in Control, on the date of the Change in Control).

 

(c) For purposes of this Section,

 

(i) a Change in Control means (A) a sale, lease, license or other disposition of
all or substantially all of the assets of the Company, (B) a consolidation or
merger of the Company with or into any other corporation or other entity or
person, or any other corporate reorganization, in which the shareholders of the
Company immediately prior to such consolidation, merger or reorganization, own
less than fifty percent (50%) of the outstanding voting power of the surviving
entity and its parent following the consolidation, merger or reorganization, or
(C) any transaction or series of related transactions involving a person or
entity, or a group of affiliated persons or entities (but excluding any employee
benefit plan or related trust sponsored or maintained by the Company or an
Affiliate) in which such persons or entities that were not shareholders of the
Company immediately prior to their acquisition of Company securities as part of
such transaction become the owners, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities other than by virtue of a merger,
consolidation or similar transaction and other than as part of a private
financing transaction by the Company, or (D) a Change in the Incumbent Board.

 



4.

 

 

(ii) a Service Termination Event is:

 

(1) a termination of Optionee’s service by the Company other than for Cause, or

 

(2) a constructive termination initiated by the Optionee because any of the
following events or conditions have occurred:

 

A. a change in the Optionee’s status, title, position or responsibilities
(including reporting responsibilities) which represents an adverse change from
the Optionee’s status, title, position or responsibilities as in effect
immediately preceding the effective date of a Change in Control or at any time
thereafter; the assignment to the Optionee of any duties or responsibilities
which are inconsistent with the Optionee’s status, title, position or
responsibilities as in effect immediately preceding the effective date of a
Change in Control or at any time thereafter; except in connection with the
termination of the Optionee’s employment for Cause or the termination of an
Optionee’s employment because of an Optionee’s disability or death, or except as
the result of a voluntary termination by the Optionee other than as a result of
a constructive termination;

 

B. a reduction in the Optionee’s pay or any failure to pay the Optionee any
compensation or benefits to which the Optionee is entitled within five (5) days
of the date due;

 

C. the Company’s requiring the Optionee to relocate his principal worksite to
any place outside a thirty (30) mile radius of the Optionee’s current worksite,
except for reasonably required travel on the business of the Company or its
affiliates which is not materially greater than such travel requirements prior
to the Change in Control;

 

D. the failure by the Company to (A) continue in effect (without reduction in
benefit level and/or reward opportunities) any material compensation or employee
benefit plan in which the Optionee was participating immediately preceding the
effective date of a Change in Control or at any time thereafter, unless such
plan is replaced with a plan that provides substantially equivalent compensation
or benefits to the Optionee, or (B) provide the Optionee with compensation and
benefits, in the aggregate, at least equal (in terms of benefit levels and/or
reward opportunities) to those provided for under each other employee benefit
plan, program and practice in which the Optionee was participating immediately
preceding the date of a Change in Control or at any time thereafter.

 

E. the insolvency or the filing (by any party, including the Company) of a
petition for bankruptcy of the Company, which petition is not dismissed within
sixty (60) days;

 



5.

 

 

F. any material breach by the Company of any provision of this Agreement;

 

G. the failure of the Company to obtain an agreement, satisfactory to the
Optionee, from any successors and assigns to assume and agree to perform the
obligations created under this Plan as a result of a Change in Control, as
contemplated in Section 12(f) hereof.

 

11. Withholding Taxes. The Company’s obligation to deliver Shares upon the
exercise of this option shall be subject to the Optionee’s satisfaction of all
applicable federal, state and local income and employment tax withholding
requirements.

 

12. Miscellaneous.

 

(a) Except as provided herein, this option may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the Optionee.

 

(b) All notices under this option shall be mailed or delivered by hand to the
parties at their respective addresses set forth beneath their names below or at
such other address as may be designated in writing by either of the parties to
one another.

 

(c) This option shall be governed by and construed in accordance with the laws
of the State of Delaware.

 

(d) This option is subject to the terms of the Plan. In the event of any
conflict or inconsistency between the terms of this Stock Option Agreement and
the terms of the Plan, the Plan shall control.

 

(e) To the extent that this option has been designated by the Company’s Board of
Directors as an incentive stock option under Section 422 of the Code, then the
Optionee acknowledges that the option may be converted, in whole or in part, to
a non-statutory stock option to the extent the provisions of Section 422 of the
Code are not satisfied.

 

(f) This Agreement is intended to bind and inure to the benefit of, and be
enforceable by, the Optionee, the Company, any surviving entity resulting from a
Corporate Transaction and any other person or entity who is a successor by
merger, acquisition, consolidation or otherwise to the business of the Company.

 



6.

 



 

(g) All questions concerning the construction, validity and interpretation of
this Agreement shall be governed by the laws of the State of Delaware, without
regard to such State’s conflict of law rules.

 





Date of Grant: [•] NOVAVAX, INC.       By:    





 

OPTIONEE’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2005 Stock Incentive Plan.



 



  OPTIONEE           PRINT NAME           SIGN NAME                          
PRINT ADDRESS



 

7.

